Citation Nr: 1048353	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-28 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1971.  
He died in June 1984.  The appellant is the Veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2004, the appellant testified at a personal hearing 
before a Decision Review Officer (DRO).  In her October 2003 
substantive appeal, the appellant requested a hearing before a 
member of the Board.  In January 2004, she withdrew that request.  
She had previously testified before the Board in a May 2002 video 
conference hearing.  Transcripts of the January 2004 DRO hearing 
and the May 2002 Board hearing are of record.  

In November 2006, the Board issued a decision addressing this 
matter.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Veterans Court).  In March 2008, the 
Veterans Court granted a joint motion of the appellant and the 
Secretary of Veterans' Affairs (the Parties), vacated the Board 
decision, and remanded the matter to the Board for compliance 
with the instructions in the joint motion.  

The Board again adjudicated the appeal in a September 2008 
decision.  The appellant appealed that decision to the Veterans 
Court and in November 2009, the Veterans Court granted another 
joint motion of the Parties, again vacating and remanding the 
matter to the Board for compliance with the instructions in the 
joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Pursuant to the November 2009 joint motion, in November 2010 the 
Board requested a Veterans Health Administration (VHA) expert 
opinion from an oncologist.  The oncologist responded in a letter 
dated later that month, as follows:

I am unable to render an opinion on the 
case of Veteran [Veteran's name], for the 
reasons outlined below.

The case hinges on whether the patient had 
a grade 3 astrocytoma (as the original 
pathology report in 1984 indicated) or a 
rhabdomyosarcome (which Dr. Danielson 
apparently has called it).  
Rhabdomyosarcoma qualifies as an "Agent 
Orange"- associated condition, whereas 
astrocytoma does not.  The only way I can 
tell whether the diagnosis is astrocytoma 
or rhabdomyosarcoma is to look at the glass 
microscope slides myself.  

The glass microscope slides are from Biloxi 
Regional Medical Center, and they should be 
labeled S84-791.  

In order to complete the development in this case, the matter 
must be remanded so that the slides, which this VA oncologist has 
specified, can be obtained and presented to an oncologist for 
viewing.  Due to the nature of the questions at issue, the Board 
requires that an oncologist provide the requested opinion in this 
case.  

The Board will here summarize the evidence in this case - 
essentially repeating the history of the case as the Board did in 
the request for a VHA opinion.  Once, the slides are obtained, if 
they are obtainable, the slides, the claims file, and a copy of 
this remand, including this narrative section, must be presented 
to an oncologist and an opinion obtained.  

The evidence is summarized as follows:  

The Veteran served in the U.S. Marine Corp from May 1967 to 
August 1971, part of which time he spent in the Republic of 
Vietnam.  It is presumed that he was exposed to a defoliant 
"Agent Orange" which contained an herbicide agent.  He died in 
June 1984 and the death certificate lists the cause of death as 
respiratory arrest due to increased intracranial pressure caused 
by Grade III astrocytoma of the left cerebral hemisphere, with 
other significant conditions of craniotomy.  No autopsy was 
performed but "R.T.F.," M.D., who treated the Veteran at the 
time of his death, listed the cause of death as Grade III 
astrocytoma, left hemisphere, with displacement of the lateral 
ventricle.  A pathologist, "E.D.M," M.D., wrote a June 1984 
pathology report in which he diagnosed Astrocytoma Grade III.  

In a July 1984 letter, "H.A.D.," M.D., asked that attention be 
given as to whether the etiology of the Veteran's tumor included 
exposure to Agent Orange.  

In 1991 VA amended its regulations to provide that service 
connection (entitlement to disability benefits) would be presumed 
if a Veteran who was exposed to an herbicide agent during active 
service suffered disability from a soft tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Karposi's sarcoma, or 
mesothelioma).  Currently the term "soft-tissue sarcoma" is 
defined by VA regulation to include the following  Adult 
fibrosarcoma, Dermatofibrosarcoma protuberans,  Malignant fibrous 
histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, 
Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), Proliferating (systemic) 
angioendotheliomatosis, Malignant glomus tumor, Malignant 
hemangiopericytoma, Synovial sarcoma (malignant synovioma), 
Malignant giant cell tumor of tendon sheath, Malignant schwannoma 
- including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor) as well as glandular and 
epithelioid malignant schwannomas, Malignant mesenchymoma, 
Malignant granular cell tumor, Alveolar soft part sarcoma, 
Epithelioid sarcoma, Clear cell sarcoma of tendons and 
aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and 
infantile fibrosarcoma, and Malignant ganglioneuroma.

In a September 2000 letter, Dr. "H.A.D" provided an opinion 
that it was probable that the Veteran's exposure to Agent Orange 
caused his tumor.  Dr. "H.A.D" referred to the Veteran's tumor 
as a first cousin to a soft tissue sarcoma and remarked that it 
is of the type that some persons diagnose as a soft tissue 
sarcoma.  

In a May 2003 letter, Dr. "R.T.F." provided an explanation as 
to why he believed the Veteran's tumor was a soft tissue sarcoma.  
Dr. "R.T.F." stated that his explanation established that the 
Veteran's tumor was a soft tissue sarcoma and pointed out that 
soft tissue sarcoma was on the list of diseases recognized by VA 
as related to herbicide exposure.  In a January 2004 letter, Dr. 
"R.T.F." provided additional explanation with regard to the 
Veteran's tumor.  

In a July 2003 examination report "C.A.," M.D., explained that 
the Veteran's tumor was not a soft tissue sarcoma.  

In March 2004, Dr. "H.A.D." opined that the Veteran's tumor was 
actually rhabdomyosarcoma, a soft tissue sarcoma.  He opined that 
the Veteran's exposure to an herbicide in Vietnam caused his 
tumor.  He also opined that the Veteran developed his tumor 
during his military career and it slowly progressed.  

In an August 2004 VA examination report, "B.P." provided an 
opinion that the Veteran's tumor was astrocytoma, not a soft 
tissue sarcoma.  "B.P." also provided an opinion, after 
consultation with an oncologist, that to state that the Veteran's 
astrocytoma existed fourteen years earlier as a grade I 
astrocytoma would be sheer speculation.  

Pursuant to a request from the Board, Dr. "C.A." provided an 
opinion that the Veteran's tumor was not a soft tissue sarcoma 
and that there was no medical literature to support a link 
between the Veteran's astrocytoma and Agent Orange exposure.  She 
also stated that there was no medical evidence or literature to 
link his Astrocytoma to his time in the military or exposure to 
Agent Orange and she concluded that the opinions of his treating 
physicians were speculative.  

In an August 2008 medical evaluation, "C.N.B.," M.D., provided 
an opinion that exposure to Agent Orange caused the Veteran's 
brain tumor.  

The Court of Appeals for Veterans Claims has granted a joint 
motion of the appellant and the Secretary of Veterans' Affairs 
concluding that the opinions provided by "B.P." and Dr. "C.A." 
are not adequate.  This was based on a lack of acceptable 
rationale offered by "B.P." and Dr. "C.A.", including that Dr. 
"C.A." had not offered an acceptable rationale for dismissing 
the opinions of Dr. "H.A.D." and Dr. "R.T.F."  

The Board is faced with conflicting opinions.  The opinions of 
Dr. "C.A." and "B.P." have been deemed inadequate.  The other 
opinions offer three theories.  First, that the Veteran's tumor 
was a soft tissue sarcoma and is listed on the diseases for which 
service connection is presumed due to exposure to Agent Orange.  
Second, that the Veteran's tumor actually had onset during 
service.  Third, that exposure to Agent Orange actually caused 
his tumor.  The Board finds that the record does not contain 
sufficient medical evidence to decide the claim and therefore 
this remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, if possible, glass microscopic 
slides relevant to the diagnosis of the 
Veteran's cancer from the Biloxi Regional 
Medical Center.  These slides should be 
labeled S84-791.  

If the slides are no longer available, obtain 
a reply from the Biloxi Medical Center to 
that effect, including a statement as to what 
happened to the slides, i.e. whether the 
slides were destroyed, placed in archival 
storage, etc. and follow up on any 
information which could lead to obtaining the 
slides.  All efforts to obtain the slides 
must be documented as well as all replies; 
and these documents must be associated with 
the claims file.  

2.  Then, if the slides are obtained, 
provide the slides, the claims file, and a 
copy of this remand to an oncologist.  The 
entire remand must be provided to the 
oncologist, including the narrative section 
explaining the pertinent history of this 
case.  

It is critical that the oncologist explain 
his or her opinion in detail.  The oncologist 
is asked to discuss the opinions of Dr. 
"C.N.B.," Dr. "H.A.D.," and Dr. 
"R.T.F.,"  and the findings of Dr. 
"E.D.M."  If the oncologist concludes that 
any of the opinions are speculative, he or 
she is asked to explain the basis for such a 
conclusion.  In short, a clear and detailed 
rationale is required for all opinions 
rendered by the oncologist.  After reviewing 
the claims file and this remand in detail, 
and viewing the slides, the oncologist is 
asked to address the following

(a)  Whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's tumor which caused his death 
was a soft tissue sarcoma as defined by VA 
regulations.  

(b)  Whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the tumor which caused the Veteran's death 
had onset, that is, was present, during his 
active military service, which ended August 
17, 1971.  

(c)  Whether it is at least as likely as not 
(a 50 percent or greater probability) that 
exposure to Agent Orange caused the Veteran's 
tumor.  

The Board is not asking the oncologist to 
make a determination as to whether he or she 
believes that astrocytoma should be added to 
the list of disease for which service 
connection is presumed due to exposure to 
Agent Orange.  

As to (c), the Board is asking the examiner 
to provide an opinion as to causation.  An 
opinion that states that a disease was not 
caused by exposure to Agent Orange solely 
because the disease is not listed in the 
regulation for presumptive service connection 
is not an opinion supported by rationale.  
The list of disease for which service 
connection is presumed is a list of diseases 
for which no further proof is necessary as 
far as if VA benefits are warranted.  That a 
given disease is not on the list is not 
evidence, standing alone, that Agent Orange 
exposure did not cause the disease.  

3.  Then, whether the slides are obtained or 
not, the RO must readjudicate the issue on 
appeal with consideration of all evidence 
added to the record since the last 
supplemental statement of the case was issued 
in April 2006.  If the benefit sought is not 
allowed, provide the appellant and her 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


